DETAILED ACTION
                                           Response to Amendment
-	The reply filed 03/03/2021, has been entered. Claims 1-21pending in the application.
-	Specification objections are withdrawn in light of amendments/remarks. 
-	Examiner withdraws double patenting rejections due to Terminal Disclaimer filed and accepted by the office.
-	The IDS filed by the applicant is reviewed and claims 1-21 remain allowable. PTO 1449 is attached. 
 
       Allowable Subject Matter 
1.	Claims 1-21 are allowed. The following is an Examiner's statement of reasons for allowance: 				 
             Independent claim 1 of the present application teaches, for example, “A method of rate matching for a low-density parity- check (LDPC) code in a communications system, the method which is applied to a communications apparatus comprising: obtaining a starting position k in a circular buffer with a length NCB for determining an output bit sequence, wherein the circular buffer comprises NCB bits of an encoded bit sequence D, wherein the encoded bit sequence D is obtained by encoding a bit sequence comprising K bits based on an low-density parity-check (LDPC) matrix, the encoded bit sequence D comprises KD bits, NCB < KD and 0 < K < KD, and wherein K0 is any one value in {P0, P1, P2, P3}and is less than NcB , and |P1 - P0| , |P2 - P1| and |P3 -P2|are different; and outputting the output bit sequence, wherein the output bit 0 in the circular buffer, and each of the E bits is not a filler bit, wherein E is a length of the output bit sequence”.
The foregoing limitations are not found in the prior arts of record. Particularly, none of the prior arts of record teach nor fairly suggest, “obtaining a starting position k in a circular buffer with a length NCB for determining an output bit sequence, wherein the circular buffer comprises NCB bits of an encoded bit sequence D, wherein the encoded bit sequence D is obtained by encoding a bit sequence comprising K bits based on an low-density parity-check (LDPC) matrix, the encoded bit sequence D comprises KD bits, NCB < KD and 0 < K < KD, and wherein K0 is any one value in {P0, P1, P2, P3}and is less than NcB , and |P1 - P0| , |P2 - P1| and |P3 -P2|are different; and outputting the output bit sequence, wherein the output bit sequence comprises E bits starting from the starting position k0 in the circular buffer, and each of the E bits is not a filler bit, wherein E is a length of the output bit sequence”. Consequently, claim 1 is allowed over the prior arts. 
            Independent claim 11 includes similar limitations of independent claim 1, therefore is allowed for similar reasons. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.                                   
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner,
Art Unit 2112